UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2320



ATTORNEYFIRST, LLC, a West Virginia limited
liability company,

                                              Plaintiff - Appellant,

          versus


ASCENSION   ENTERTAINMENT,   INCORPORATED,   a
Delaware     corporation;    STEVEN     LOPEZ,
individually;   JURISFIRST,   LLC,  a   Nevada
limited liability company; ACADEMY MORTGAGE
CORPORATION,   a   Utah   corporation,   doing
business as JurisTrust,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
Chief District Judge. (2:03-cv-02467)


Submitted:   September 10, 2007       Decided:   September 20, 2007


Before WILKINSON and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Pope Tiffey, EDWARD P. TIFFEY, PLLC, Charleston, West
Virginia, for Appellant. R. Terrance Rodgers, ALLEN GUTHRIE MCHUGH
& THOMAS, PLLC, Charleston, West Virginia; Richard F. Neely, NEELY
& HUNTER, Charleston, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           AttorneyFirst, LLC brought this action against Ascension

Entertainment,       Incorporated     (“Ascension”),        Steven       Lopez,

JurisFirst, LLC (“JurisFirst”), and Academy Mortgage Corporation

(“Academy”), alleging breach of contract by Ascension and Lopez;

negligence and unjust enrichment by Academy; tortious interference

with contractual relations by JurisFirst and Academy; and fraud,

conversion, and violation of the West Virginia Computer Crime and

Abuse Act, W. Va. Code §§ 61-3C-1 - 61-3C-21 (2007), by all

Defendants. A jury rendered a verdict in favor of AttorneyFirst on

a breach of contract claim against Ascension and Lopez, and the

remaining claims were dismissed by the district court as a result

of various motions by the Defendants.             AttorneyFirst argues that

the district court erred when it:           (i) granted summary judgment

against AttorneyFirst on its negligence claim against Academy; (ii)

granted Defendants’ motions for judgment as a matter of law on

AttorneyFirst’s conversion, unjust enrichment and breach of the

confidentiality      agreement   claims;    and    (iii)   would   not    allow

AttorneyFirst to recall Lopez to the witness stand.                Finding no

error, we affirm.

           First, we find the district court correctly granted

summary   judgment    on   AttorneyFirst’s    negligence     claim    against

Academy because Academy owed no duty of care to AttorneyFirst. See

Robertson v. LeMaster, 301 S.E.2d 563, 566 (W. Va. 1983) (“[T]o


                                    - 3 -
establish a prima facie case of negligence in West Virginia, it

must be shown that the defendant has been guilty of some act or

omission in violation of a duty owed to the plaintiff.               No action

for negligence will lie without a duty broken.”); see also Aikens

v. Debow, 541 S.E.2d 576, 589-92 (W. Va. 2000) (holding that in the

absence    of   personal     or    property     damage   or   a     contractual

relationship,    a   party     alleging   negligence     resulting     only   in

economic loss must establish a special relationship between the

plaintiff and the tortfeasor).         Since AttorneyFirst did not allege

personal or property damage, or the existence of a contractual or

special relationship with Academy, AttorneyFirst could not state a

negligence claim against Academy.             Because we find the district

court    correctly   granted      Academy’s   summary    judgment    motion   on

AttorneyFirst’s negligence claim, we also find the district court

correctly excluded as irrelevant AttorneyFirst’s proposed expert

testimony to the extent the testimony pertained to the negligence

claim.

            Because substantial deference is due a district court’s

evidentiary rulings and reversal may occur only when there has been

an abuse of discretion, see General Elec. Co. v. Joiner, 522 U.S.

136, 141 (1997), we also find it was within the district court’s

discretion to refuse admission of Attorney First’s evidence of

damages.    See United States v. Achiekwelu, 112 F.3d 747, 753 (4th

Cir. 1997) (recognizing that this court will find an abuse of


                                     - 4 -
discretion only if the district court’s evidentiary ruling was

arbitrary or irrational).         Since AttorneyFirst was unable to prove

it suffered damage as a result of Defendants’ alleged conduct, we

also conclude the district court correctly granted Defendants’

motions   for   judgment     as   a    matter      of   law   on    AttorneyFirst’s

conversion and unjust enrichment claims.                  Wheatley v. Wicomico

County, 390 F.3d 328, 332 (4th Cir. 2004) (holding that a motion

for judgment as a matter of law “is properly granted if the

nonmoving party failed to make a showing on an essential element of

his case with respect to which he had the burden of proof”).

            Additionally, although AttorneyFirst asserts that the

district court erred when it granted Lopez and Ascension’s motion

for judgment as a matter of law on its claim for breach of the

confidentiality agreement because the jury might have awarded it

nominal damages, we conclude that even if the district court erred

by not allowing the jury to determine whether nominal damages were

appropriate,       the   possibility    of     a   nominal      damages    award   is

insufficient to warrant a new trial.               See Restatement (Second) of

Contracts § 346(b).        Accordingly, we uphold the district court’s

order granting judgment as a matter of law on AttorneyFirst’s claim

for breach of the confidentiality agreement.

            Finally, because “[a] district court has the discretion

to place reasonable limits on the presentation of evidence,” see

United    States    v.   Ford,    88   F.3d    1350,     1362      (4th   Cir.   1996)


                                       - 5 -
(citations omitted), we conclude the district court did not abuse

its discretion when it denied AttorneyFirst’s request to recall

Lopez to the witness stand so he could authenticate an exhibit.

Although AttorneyFirst had ample opportunity to authenticate the

exhibit during Lopez’s extensive testimony, AttorneyFirst chose not

to do so.     Accordingly, we find that it was not error for the

district court to refuse AttorneyFirst’s request to recall Lopez at

the end of the trial.    See id.

            For the foregoing reasons, we affirm the district court’s

orders    granting    Academy’s      summary     judgment    motion     on

AttorneyFirst’s negligence claim, and granting in part and denying

in part Defendants’ Fed. R. Civ. P. 50 motions.          We dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 6 -